
	

114 HR 2981 IH: To amend title 38, United States Code, to provide that congressional testimony by Department of Veterans Affairs employees is official duty, and for other purposes.
U.S. House of Representatives
2015-07-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 2981
		IN THE HOUSE OF REPRESENTATIVES
		
			July 8, 2015
			Mr. Huelskamp introduced the following bill; which was referred to the Committee on Veterans’ Affairs
		
		A BILL
		To amend title 38, United States Code, to provide that congressional testimony by Department of
			 Veterans Affairs employees is official duty, and for other purposes.
	
	
		1.Treatment of congressional testimony by Department of Veterans Affairs employees as official duty
 (a)In generalChapter 7 of title 38, United States Code, is amended by adding at the end the following new section:
				
					715.Congressional testimony by employees: treatment as official duty
 (a)Congressional testimonyAn employee of the Department is performing official duty during the period with respect to which the employee is testifying in an official capacity in front of either House of Congress, a committee of either House of Congress, or a joint or select committee of Congress.
 (b)Travel ExpensesThe Secretary shall provide travel expenses, including per diem in lieu of subsistence, in accordance with applicable provisions under subchapter I of chapter 57 of title 5, to any employee of the Department of Veterans Affairs performing official duty described under subsection (a)..
 (b)Clerical amendmentThe table of sections at the beginning of such chapter is amended by adding at the end the following new item:
				
					
						715. Congressional testimony by employees: treatment as official duty..
			
